Citation Nr: 0218530	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  99-08 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Whether the veteran has submitted new and material 
evidence in order to reopen his claim of entitlement to 
service connection for a nervous disorder, including post-
traumatic stress disorder (PTSD).  

(The question of whether service connection should be 
granted for a nervous disorder, including PTSD will be the 
subject of a later decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
January 1972 and from September 1973 to May 1975.  

By an October 1986 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, denied the veteran's claim of entitlement to service 
connection for a nervous disorder, including PTSD.  The 
veteran was informed of the decision, he filed a notice of 
disagreement and was issued a statement of the case, but 
he did not perfect an appeal.  

A decision by the RO in March 2001 denied reopening the 
claim for service connection for a nervous disorder and 
granted nonservice-connected pension benefits.  Therefore, 
no further action by the Board is required on the pension 
claim.  
The Board also notes that in a statement dated and 
received in April 2001, the veteran indicated that he 
wished to drop his appeal for an increased disability 
rating for his service-connected skin condition, but 
wished to continue his appeal for service connection for 
PTSD/nervous condition.  It is the judgment of the Board 
that the claim for an increased disability rating for his 
service-connected skin condition has been withdrawn.  
38 C.F.R. §§ 20.202, 20.204(b) (2002).  

This decision is limited to the question of whether the 
veteran's claim for service connection for a nervous 
disorder should be reopened.  The question of whether the 
grant of service connection is warranted will be the 
subject of a later decision to be entered after further 
development of the record is completed in accordance with 
the provisions of 38 C.F.R. § 19.9(a)(2) (2002).  When the 
development is completed the Board will provide notice as 
is required under the provisions of  38 C.F.R. § 20.903 
(2002).  

After giving notice and reviewing any response received 
from the appellant, the Board will enter a decision 
addressing the question of whether service connection 
should be granted for a nervous disorder, including post-
traumatic stress disorder (PTSD).  In that decision, the 
Board will consider whether the veteran has any current 
nervous disability that is related to service.  The claim 
will be reviewed under the provisions of 38 U.S.C.A. 
§ 1110 and applicable regulations including 38 C.F.R. 
§§ 3.303, 3.304 (2002).   


FINDINGS OF FACT

1.  In an unappealed October 1986 rating decision, the RO 
denied service connection for a nervous disorder, 
including PTSD.  

2.  The evidence associated with the claims file 
subsequent to the RO's October 1986 rating decision 
denying service connection for a nervous disorder, 
including PTSD, bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a nervous disorder, including PTSD.  


CONCLUSIONS OF LAW

1.  The RO's October 1986 rating decision denying service 
connection for a nervous disorder, including PTSD, is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 
C.F.R. § 20.1103 (2002).  

2.  Since the RO's October 1986 rating decision, new and 
material evidence sufficient to reopen the veteran's claim 
for service connection for a nervous disorder, including 
PTSD, has been submitted, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991& Supp. 2001); 38 C.F.R. § 
3.156 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As discussed in the Introduction, the veteran's claim of 
entitlement to service connection for a nervous disorder, 
including PTSD, was denied in an unappealed October 1986 
rating decision by the RO.  The Board must first examine 
whether the evidence warrants reopening the claim.  The 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying 
claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  

The Board will initially discuss certain preliminary 
matters.  The Board will then address the pertinent law 
and regulations and their application to the evidence.  


The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development 
of their claims.  Regulations implementing the VCAA have 
been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  
However, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the Secretary, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The Board observes that the United States Court of Appeals 
for Veterans Claims (the Court) has recently held that 38 
C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has been provided the pertinent law and 
regulations regarding the submission of new and material 
evidence in the statement of the case of April 1999.  The 
veteran was further provided information in this regard in 
the supplemental statement of the case (SSOC) in September 
1999.  The claim was readjudicated under the VCAA  in a 
rating decision of March 2001.  The veteran was furnished 
a SSOC in April 2001.  In October 2001 the veteran was 
informed of the decision made, what was needed from the 
veteran, and what VA was prepared to do to develop the 
evidence.  A toll free telephone number was provided 
should the veteran have any question whatsoever.  

The veteran was informed in August 2002 that his case was 
being prepared for transfer to the Board and that he could 
still request a hearing, submit evidence directly to the 
Board, or change his representative within 90 days.  No 
response has been received.  

It is the judgment of the Board that for the reasons 
expressed herein the development of the claim has been 
consistent with reference to notice.  Therefore, further 
development is not required under the provisions of VCAA.  
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  
Accordingly, the Board will proceed to an evaluation of 
the issue of whether new and material evidence has been 
submitted.  


Pertinent law and regulations 

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2002).  

For certain chronic disorders, such as schizophrenia, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) in service injury or disease, or a 
service-connected disability; and (3) medical evidence of 
a nexus between the service or a service-connected 
disability and the current disability.  Cf. Hickson v. 
West, 12 Vet. App. 247, 253 (1999). The determination as 
to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  Baldwin v. West, 
13 Vet. App. 1, 8 (1999).  

Service Connection for PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2001)).  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  A "clear" 
diagnosis of PTSD is no longer a requirement.  See 64 Fed. 
Reg. 32807- 32808 (1999).  

Further, the regulations used to evaluate mental disorder 
disabilities, to include PTSD, were amended in November 
1996.  See Fed. Reg. 52695-52702 (1996).  The regulations 
required the use of the Fourth Edition of the DSM (DSM-IV) 
in evaluating mental disorders.  In particular, DSM-IV no 
longer requires that a stressor be an event that is 
outside the range of human experience and markedly 
distressing to almost anyone.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a 
diagnosis of PTSD will vary depending upon whether the 
veteran engaged in "combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(d); see 
also 38 U.S.C.A. § 1154(b) (West 1991).  If the VA 
determines that the veteran did not engage in combat, lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, there must 
be credible supporting evidence.  The credible supporting 
evidence is not limited to service department records, but 
can be from any source.  See YR v. West, 11 Vet. App. 393, 
397 (1998) (citations omitted); see also Moreau v. Brown, 
9 Vet. App. 389, 395 (1996).  


Finality/new and material evidence

In general, rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 1991 & Supp. 
2001); 38 C.F.R. § 20.1103 (2002).  Pursuant to 
38 U.S.C.A. § 5108 (West 1991), a finally disallowed claim 
may be reopened when new and material evidence is 
presented or secured with respect to that claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to decide fairly the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  There must be new 
and material evidence as to each and every aspect of the 
claim which was lacking at the time of the last final 
denial in order for there to be new and material evidence 
to reopen the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

An adjudicator must follow a two-step process in 
evaluating previously denied claims.  First, the 
adjudicator must determine whether the evidence added to 
the record since the last final decision is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally 
denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has 
produced new and material evidence, the adjudicator must 
evaluate the merits of the claim in light of all the 
evidence, both new and old, after ensuring that the VA's 
statutory duty to assist the appellant in the development 
of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 1991); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Board observes in passing that there has been a 
regulatory change with respect to new and material 
evidence, which applies prospectively to all claims made 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  As 
the veteran filed his claim prior to this date, the 
earlier version of the law remains applicable in this 
case.  Cf. Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
[when a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so].  The regulations regarding new and material 
evidence are further discussed in the Analysis section 
below.  


Factual Background

At the time of the October 1986 rating decision, the RO 
considered that symptoms in service were consistent with a 
personality disorder and that there was no stressor 
support for the diagnosis of PTSD made on VA examination 
of September 1986.  

The evidence received subsequent to the rating decision of 
October 1986 includes the following:

On VA psychiatric examination in May 2000, the examiner 
noted there was no "C&P" report in the claims folder, but 
the psychological tests done reported that the veteran 
suffers from schizophrenia, chronic undifferentiated type, 
and that he was also given diagnoses of dysthymia and 
PTSD.  The diagnosis by the examiner in May 2000 was 
anxiety disorder, not otherwise specified.  



Analysis

As noted under 38 C.F.R. § 3.156 (a) (2001), new and 
material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  

There is no requirement, however, that in order to reopen 
a claim, the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits 
would be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all 
of the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added 
to the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), and in Winters v. West, 12 Vet. App. 203 
(1999) (en banc), the Court set forth a three-part test 
for the adjudication of previously denied claims to which 
finality had attached.  

Under the new Elkins test, the Secretary must first 
determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally decided claim reopened under 38 U.S.C.A. § 
5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim the 
Secretary must determine whether, based upon all the 
evidence of record in support of the claim, presuming its 
credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Secretary may then proceed to evaluate 
the merits of the claim, but only after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Elkins at 218-219; Winters at 206.  It is 
noted that under recent legislation, the requirement under 
38 U.S.C.A. § 5107 that a well-grounded claim be submitted 
before VA is required to assist the claimant is no longer 
required.  38 U.S.C.A. § 5107(a) (West 1991 and Supp. 
2001).

Under the applicable law and VA regulations, the October 
1986 decision is final regarding the decision made then, 
and the veteran's claim may not be reopened and reviewed 
unless new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. §§ 3.104 (a), 3.156 (2001).

The Federal Circuit Court, in Hodge v. West, 155 F.3d 1356 
(1998) has lowered the threshold for what constitutes new 
and material evidence.  In light of the Hodge decision, it 
is the judgment of the Board that the veteran has 
submitted new and material evidence since the October 1986 
decision in order to reopen his claim for service 
connection for a nervous disorder, including PTSD.  The 
report of VA examination in May 2000 provides both new and 
material evidence to reopen the claim.  As such, the newly 
received evidence is of such significance that it must be 
considered in order to fairly decide the merits of the 
claim.  Accordingly, the claim is reopened.  



ORDER

New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for a 
nervous disorder, including PTSD, the claim is reopened.  



		
G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

